Citation Nr: 0032648	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-18 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected myofascial pain syndrome due to an undiagnosed 
illness, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for the claimed urinary 
frequency claimed as due to undiagnosed illness.  

3.  Entitlement to service connection for major depression to 
included as claimed as short-term memory loss due to an 
undiagnosed illness.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active duty from March 1987 to March 1990, 
from January to March 1991 and from July to October 1991.  
This last period was served in Southwest Asia in support of 
operation Desert Shield/Desert Storm.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in September 1998.  



REMAND

At the outset, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required to address the veteran's claims for 
service connection under the new law. 

The Board also notes that since the issuance of the 
Supplemental Statement of the Case in May 2000, the veteran 
has submitted additional evidence which has not been 
considered by the RO.  This new evidence, received at the 
Board in October 2000, includes a September 2000 progress 
note regarding psychiatric problems with a diagnosis of PTSD.  

The veteran has not waived his right to have that evidence 
initially considered by the RO.  Any pertinent evidence that 
is accepted by the Board must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case, unless the appellant waives this procedural right.  38 
C.F.R. § 20.1304(c) (2000).  Therefore, this matter must be 
returned to the RO for consideration of the additional 
evidence submitted by the veteran.  

Turning to the veteran's claim for increase, the Board finds 
that a remand is also in order to provide the veteran with a 
new VA examination to determine the severity of his service-
connected myofascial pain syndrome.  On remand, the examiner 
should be asked to describe fully the manifestations of the 
veteran's service-connected myofascial pain syndrome and to 
state the degree to which any involved joint exhibits 
weakened movement, excess fatigability, or incoordination, 
and whether pain could significantly limit functional ability 
during flare-ups, or when an affected joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2000).  

The RO should also make an attempt to secure any pertinent 
treatment records for the purpose of review in connection 
with the new examination and for the purpose of 
readjudicating the issues regarding service connection.  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, these issues are remanded to 
the RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims 
for service connection for major 
depression/short term memory loss and 
urinary frequency as a manifestation of 
an undiagnosed illness and his claim for 
an increased rating for the service-
connected myofascial pain syndrome.  The 
veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him since service for 
symptoms of his myofascial pain syndrome 
or for the claimed symptoms reportedly 
due to an undiagnosed illness.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should schedule the veteran 
for a VA examination to evaluate the 
current severity of the service-connected 
myofascial pain syndrome.  All indicated 
tests must be conducted.  A complete 
rationale for any opinion expressed must 
be provided.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiners prior to 
the requested studies, and the examiner's 
report should reflect consideration of 
the pertinent medical history.  The 
examiner's report should fully set forth 
all current complaints, manifestations, 
and pertinent clinical findings referable 
to the service-connected disability.  
Additionally, the examiner should be 
asked to give a medical opinion as to 
whether any joint in question exhibits 
weakened movement, excess fatigability, 
or incoordination, and whether pain could 
significantly limit range of motion and 
functional ability during flare-ups, or 
when an affected joint is used repeatedly 
over a period of time.  The extent of any 
functional limitation due to pain should 
be described fully.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Upon completion of the 
development requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should review the 
veteran's claims on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, to include consideration of factors 
identified in the DeLuca case noted 
above.  Then, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



